 


 HCON 134 ENR: Condemning, in the strongest possible terms, the heinous atrocities that occurred in Aurora, Colorado.
U.S. House of Representatives
2012-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Twelfth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. CON. RES. 134 
 
 
July 26, 2012 
Agreed to 
 
CONCURRENT RESOLUTION 
Condemning, in the strongest possible terms, the heinous atrocities that occurred in Aurora, Colorado. 
 
 
Whereas, on July 20, 2012, an armed gunman opened fire at a movie theater in Aurora, Colorado, killing 12 and wounding 58 others;  Whereas many individuals at the theater selflessly sought to aid and protect others above their own safety;  
Whereas the Aurora Police Department and the Aurora Fire Department quickly and bravely acted to prevent the additional loss of life; and  Whereas local, State, and Federal law enforcement, firefighter, and medical service professionals performed their duties with utmost skill and coordination: Now, therefore, be it  
 
That Congress— (1)condemns, in the strongest possible terms, the heinous atrocities that occurred in Aurora, Colorado;  
(2)offers its condolences to the families, friends, and loved ones of those who were killed in the attack and expresses its hope for the rapid and complete recovery of the wounded;  (3)applauds the hard work and dedication exhibited by the hundreds of local, State, and Federal officials and the others who offered their support and assistance; and  
(4)honors the resilience of the community of the City of Aurora and the State of Colorado in the face of such adversity.   Clerk of the House of Representatives.Secretary of the Senate. 